DETAILED ACTION
Response to Amendment
The Amendment filed on August 01, 2022 has been entered. Claims 1, 2, 5-8, 12-15, and 43-52 remains pending in the application. Applicant’s amendments to the Claims have overcome most but not all of the 112(b) rejections previously set forth in the Non-Final Office action mailed on March 30, 2022 (the 112(b) rejections which have not been overcome have been reproduced below). Applicant’s arguments with respect to the prior art rejections of claims 1, 2, 5-8, and 12-15 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informality: “to the completion” in line 17 should read “to completion”.
Claim 8 is objected to because of the following informality: “units are” in line 3 should read “units is/are”.
Claim 12 is objected to because of the following informality: “of at” in line 9 should read “of the at”.
Claim 46 is objected to because of the following informalities:
“surface, and” in line 3 should read “surface thereof, and”.
“surface to” in line 4 should read “surface thereof to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 13, 15, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the processing direction" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a processing direction”.
The term "approximately" in claim 13 line 5 is a relative term which renders the claims indefinite. The term "approximately" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The angle of the chamfer has been rendered indefinite by the use of the term. 
Claim 15 recites the limitation "the tensioning recesses" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “tensioning recesses”.
Claim 43 recites the limitation "wherein the conveyance path comprises load and transport" in lines 1-2. It is unclear what is meant by this limitation because a conveyance path cannot comprise an action, i.e. load and transport.
For examination purposes, the examiner is interpreting claim 43 as if it instead reads:
“The tool system as claimed in claim 1, wherein the conveyance path comprises a loading and transporting region which comprises the continuously operating conveyor unit.”.
Claim 7 is rejected as being indefinite because it depends from claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 12, and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (GB 2130545 A), hereinafter Muller.
Regarding claim 1, Muller discloses a tool system (81, 86, 12, 90, 112, 120, and 102 collectively in Figures 5 and 6) for use in a packaging device (shown in Figure 1a) for packaging foodstuff products (P in Figures 4 and 5) by means of a film packaging (Z in Figure 3a),
wherein the packaging device (shown in Figure 1a) for processing the film packaging (Z) has a plurality of processing units (H and I in Figures 1a, 5, and 6) comprising at least three tool parts (81, 86, 12, 90, 112, 120, and 102 in Figures 5 and 6), including a tool central part (12), a tool lower part (90 or 102), and a tool upper part (81 or 86 or 112 or 120) which when in operation are capable of interacting in a processing manner (Page 5 lines 29-100),
wherein the tool central part (12) serves to receive and convey at least one semi-finished film product (Z’ in Figure 5) of the film packaging (Z) to be processed between individual processing units (H and I) of the packaging device (shown in Figure 1a) (Page 5 lines 68-71),
wherein the tool central part (12) is capable of interacting in each case with at least one further tool part (90, 102, 81, 86, 112, or 120) of the tool system (Page 5 lines 35-100),
wherein the at least one further tool part (90, 102, 81, 86, 112, or 120) is in each case a tool part of one of the processing units (H or I) which serve to process the at least one semi-finished film product (Z’) from receipt of the latter on the tool central part (12) to the completion thereof as a film packaging (Page 5 lines 35-100),
wherein the tool central part (12) has at least one interface (88 or the bottom surface of 12 in Figures 5 and 6) by means of which said tool central part (12) is compatible with at least one tool part (90 or 102) of each of said processing units (H and I) (Page 5 lines 38-90),
wherein the tool central part (12) is driven by means of a conveyor unit (10 in Figures 1a) (Page 4 lines 36-41),
wherein the conveyor unit (10) at least in portions of a conveyance path is configured as a continuously operating conveyor unit (because 10 operates intermittently as stated in Page 4 lines 1-4 and therefore 10 operates continuously along portions of its conveyance path during its movement periods), and
wherein the conveyor unit (10) at least in portions of the conveyance path is configured as a discontinuously operating conveyor unit (because 10 operates intermittently as stated in Page 4 lines 1-4 and is therefore 10 operates discontinuously along portions of its conveyance path during its stop/stationary periods).
Regarding claim 2, Muller discloses that the tool central part (12) comprises a film carrier (12) which is assigned at least one semi-finished film product (Z’) (apparent from Figures 5 and 4).
Regarding claim 5, Muller discloses that the conveyor unit (10) has a linear drive installation (the drive of conveyor 10) for the tool central part (12) (Page 3 lines 79-91, Page 4 lines 36-41).
Regarding claim 6, Muller discloses that the tool lower part (90 or 102) and/or the tool upper part (86 or 120) is mounted so as to float in at least one direction (vertical direction in Figure 5/6) transverse to the processing direction (horizontal left-to-right direction in Figure 5/6 in which the supports 12 are conveyed) (Page 5 lines 35-100).
Regarding claim 7, Muller discloses that the tool upper part (81 or 86) has joining bevels (the bevel inside 81 shown in Figure 5, or the bevel at the bottom end of 86 in Figure 5) so as to facilitate converging of the tool parts of the tool system during a processing step (Page 5 lines 31-67).
Regarding claim 8, Muller discloses that the tool upper part (120) of one of the processing units (I) are at least in portions able to be moved in a reciprocating manner along a conveying direction (horizontal left-to-right direction in Figure 6) of the tool central part (12) (Page 5 lines 97-100).
Regarding claim 12, Muller discloses that the at least one interface (88) of the tool central part (12) comprises a receptacle region (88), wherein at least one tool part (90 or 102) of one of the processing units (H or I) of the packaging device (shown in Figure 1a) is able to be received occasionally and in portions in the receptacle region (88) of the tool central part (12) (Page 5 lines 38-79), and
that the receptacle region (88) of the tool central part (12) has an internal contour which communicates with a corresponding external contour of at least one tool part (90 or 102) of the one of the processing units (H or I) (apparent from Figure 5/6, Page 5 lines 38-79).
Regarding claim 43, Muller discloses that the conveyance path comprises a loading and transporting region (the region of device F in Figures 4 and 1a) which comprises the continuously operating conveyor unit (because conveyor unit 10 moves supports 12 into device F during one of its movement periods, Page 4 line 122 – Page 5 line 7).
Regarding claim 44, Muller discloses that the tool upper part (86) is directly secured to the tool lower part (90) to float in a direction (a direction parallel to the direction of arrow 82 in Figure 5) transverse to the conveyance path (because 86 and 90 move up/down in the air in a direction parallel to the direction of arrow 82 in Figure 5, and because it is apparent from Figure 5 that 86 and 90 are directly secured to each other via the rod which surrounds arrow 82 in Figure 5).
Regarding claim 45, Muller discloses that the tool central part (12) has a central passage opening (88 in Figure 5) to receive the tool lower part (90) (Page 5 lines 35-42).

Claims 1, 12-15, and 48 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Johansen (US 3,964,237).
Regarding claim 1, Johansen discloses a tool system (78’, 136, 138, 122, and 124 collectively in Figures 12 and 13) for use in a packaging device (shown in Figure 12) for packaging foodstuff products by means of a film packaging (26 in Figure 13) (Col. 11 line 44 – Col. 12 line 63, Col. 7 lines 21-29, Claim 14),
wherein the packaging device (shown in Figure 12) for processing the film packaging (26) has a plurality of processing units (21’ and 20’ in Figure 12) comprising at least three tool parts (78’, 136 or all parts of 21’ except for 138 and 78’, 138, 122, and 124), including a tool central part (78’), a tool lower part (138 or 124), and a tool upper part (136, or all parts of 21’ except for 138 and 78’, or 122) which when in operation are capable of interacting in a processing manner (Col. 11 line 44 – Col. 12 line 63),
wherein the tool central part (78’) serves to receive and convey at least one semi-finished film product of the film packaging (26) to be processed between individual processing units (21’ and 20’) of the packaging device (Col. 10 line 62 – Col. 11 line 3, Col. 13 lines 55-59),
wherein the tool central part (78’) is capable of interacting in each case with at least one further tool part (136 or all parts of 21’ except for 138 and 78’, 138, 122, or 124) of the tool system (Col. 11 line 44 – Col. 12 line 63),
wherein the at least one further tool part (136 or all parts of 21’ except for 138 and 78’, 138, 122, or 124) is in each case a tool part of one of the processing units (21’ and 20’) which serve to process the at least one semi-finished film product from receipt of the latter on the tool central part (78’) to the completion thereof as a film packaging (Col. 11 line 44 – Col. 12 line 63),
wherein the tool central part (78’) has at least one interface (the portion of bore 106 above shoulder 110 in Figure 14) by means of which said tool central part (78’) is compatible with at least one tool part (136, or all parts of 21’ except for 138 and 78’, or 122) of each of said processing units (21’ and 20’) (apparent from Figures 12 and 15),
wherein the tool central part (78’) is driven by means of a conveyor unit (the “roller chains” described in Col. 10 lines 24-26),
wherein the conveyor unit (the “roller chains” described in Col. 10 lines 24-26) at least in portions of a conveyance path is configured as a continuously operating conveyor unit (because the conveyor unit moves in an indexing/intermittent manner as described in Col. 13 lines 55-59 and Col. 12 line 21 – Col. 13 line 29 and therefore the conveyor unit operates continuously along portions of its conveyance path during its movement periods), and
wherein the conveyor unit (the “roller chains” described in Col. 10 lines 24-26) at least in portions of its conveyance path is configured as a discontinuously operating conveyor unit (because the conveyor unit moves in an indexing/intermittent manner as described in Col. 13 lines 55-59 and Col. 12 line 21 – Col. 13 line 29 and therefore the conveyor unit operates discontinuously along portions of its conveyance path during its stop/stationary periods).
Regarding claim 12, Johansen discloses that the at least one interface (the portion of bore 106 above shoulder 110 in Figure 14) of the tool central part (78’) comprises a receptacle region (the portion of bore 106 above shoulder 110 in Figure 14), wherein at least one tool part (136 or 122) of one of the processing units (21’ and 20’) of the packaging device (shown in Figure 12) is able to be received occasionally and in portions in the receptacle region (the portion of bore 106 above shoulder 110 in Figure 14) of the tool central part (78’) (apparent from Figures 12 and 15), and
that the receptacle region (the portion of bore 106 above shoulder 110 in Figure 14) of the tool central part (78’) has an internal contour which communicates with a corresponding external contour of at least one tool part (136 or 122) of the one of the processing units (21’ and 20’) (apparent from Figures 13-16).
Regarding claim 13, Johansen discloses that the tool central part (78’) is configured so as to be plate-shaped having a central passage opening (the portion of bore 106 above shoulder 110 in Figure 14) as the receptacle region (apparent from Figures 13-16), and
that an encircling shaping region (the tapered upper bore portion 108; or the tapered lower bore portion 108’) having a chamfer of approximately 45 degrees in terms of an angle is provided in a region of the central passage opening (the portion of bore 106 above shoulder 110 in Figure 14) (apparent from Figure 14, Col. 11 lines 4-15), said shaping region (the tapered upper bore portion 108; or the tapered lower bore portion 108’) opening into the passage opening (the portion of bore 106 above shoulder 110 in Figure 14) (apparent from Figure 14).
Regarding claim 14, Johansen discloses that the at least one interface (the portion of bore 106 above shoulder 110 in Figure 14) of the tool central part (78’) has an encircling cutting groove (111 in Figures 14 and 13) (apparent from Figures 14 and 13, Col. 11 lines 4-15).
Regarding claim 15, Johansen discloses that the at least one interface (the portion of bore 106 above shoulder 110 in Figure 14) of the tool central part (78’) has a separately configured functional ring (111 in Figures 14 and 13) which comprises an encircling cutting groove (111) (Col. 11 lines 7-11).
Regarding claim 48, Johansen discloses that the tool central part (78’) comprises a floor portion (bottom surface of 78’) to directly support the tool lower part (138) (it is apparent when Figure 15 is viewed Figure 13 that bottom surface of 78’ supports lower stop shoulder 142 of tool lower part 138, Col. 12 lines 33-36).

Claims 1 and 47 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by the embodiment shown in Figure 2 of Johansen (US 3,964,237), hereinafter Johansen2.
Regarding claim 1, Johansen2 discloses a tool system (27, 19, 33, 58, and 50-57 collectively in Figures 6-11 and 2) for use in a packaging device (shown in Figure 2) for packaging foodstuff products by means of a film packaging (26 in Figures 2 and 6-11) (Col. 5 line 63 – Col. 8 line 29),
wherein the packaging device (shown in Figure 2) for processing the film packaging (26) has a plurality of processing units (27, 33, and 19 collectively in Figures 6-8 being a first processing unit and 50-57, 33, and 58 collectively in Figures 9-11 being a second processing unit) comprising at least three tool parts (27, 19, 33, 58, and 50-57), including a tool central part (33), a tool lower part (58 or 19), and a tool upper part (50-57 collectively or 27) which when in operation are capable of interacting in a processing manner (Col. 6 line 1 – Col. 8 line 29),
wherein the tool central part (33) serves to receive and convey at least one semi-finished film product of the film packaging (26) to be processed between individual processing units of the packaging device (Col. 6 lines 15-46),
wherein the tool central part (33) is capable of interacting in each case with at least one further tool part (19, 58, and/or 50-57 collectively) of the tool system (Col. 6 line 28 – Col. 8 line 29),
wherein the at least one further tool part (19, 58, and/or 50-57 collectively) is in each case a tool part of one of the processing units (27, 33, and 19 collectively being the first processing unit and 50-57, 33, and 58 collectively being the second processing unit) which serve to process the at least one semi-finished film product from receipt of the latter on the tool central part (33) to the completion thereof as a film packaging (Col. 6 line 28 – Col. 8 line 29),
wherein the tool central part (33) has at least one interface (the through hole at the center of 33 shown in Figures 6-11) by means of which said tool central part (33) is compatible with at least one tool part (58 or 19) of each of said processing units (27, 33, and 19 collectively being the first processing unit and 50-57, 33, and 58 collectively being the second processing unit) (apparent when Figures 6-8 are viewed in relation to one another and when Figures 9-11 are viewed in relation to one another),
wherein the tool central part (33) is driven by means of a conveyor unit (10 in Figures 2 and 6-11) (Col. 6 lines 15-46, Col. 8 lines 10-13),
wherein the conveyor unit (10) at least in portions of a conveyance path is configured as a continuously operating conveyor unit (because conveyor unit 10 moves in an indexing/intermittent manner as described in Col. 13 lines 55-59 and Col. 4 lines 17-23 and therefore the conveyor unit operates continuously along portions of its conveyance path during its movement periods), and
wherein the conveyor unit (10) at least in portions of its conveyance path is configured as a discontinuously operating conveyor unit (because conveyor unit 10 moves in an indexing/intermittent manner as described in Col. 13 lines 55-59 and Col. 4 lines 17-23 and therefore the conveyor unit operates discontinuously along portions of its conveyance path during its stop/stationary periods).
Regarding claim 47, Johansen2 discloses that the tool lower part (58) has a recess (the hole in 58 which receives flexible pipe 63 shown in Figures 9 and 10) having an elastic insert (63 in Figures 9-11) (Col. 8 lines 3-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Johansen in view of Wengreen et al. (US 2016/0279029), hereinafter Wengreen.
Regarding claim 46, Johansen discloses all the limitations of the claim as stated above except: the tool lower part comprises projections that extend outwardly from an outer periphery surface, and wherein the tool central part has orientation receptacles in an inner periphery surface to receive the projections of the tool lower part.
Wengreen teaches that it was known to: provide a tool lower part (785 in Figures 74 and 72) with projections (787 in Figures 74 and 71) that extend outwardly from an outer periphery surface (as shown in Figure 74), and provide a second tool part (753 in Figures 71 and 72) with orientation receptacles (801 in Figure 71) in an inner periphery surface to receive the projections (787) of the tool lower part (785) (as shown in Figure 71), in order to help prevent the tool lower part (785) from rotating relative to the second tool part (753) (Paragraph 0251).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Johansen to incorporate the teachings of Wengreen by: providing the tool lower part (138) of Johansen with projections that extend outwardly from an outer periphery surface, and by providing the tool central part (78’) of Johansen with orientation receptacles in an inner periphery surface to receive the projections of the tool lower part, because doing so would achieve the predictable result of helping prevent the tool lower part from rotating relative to the tool central part. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen in view of Speck et al. (WO 2017144664 A1), hereinafter Speck (note that US 2019/152633 is being used as an English translation of WO 2017144664 A1).
Regarding claims 49-51, Johansen discloses all the limitations of the claim as stated above except: the tool upper part comprises a cutting blade; the cutting blade comprises an encircling cutting contour; and the tool central part has an encircling cutting groove to receive the cutting blade.
Speck teaches that it was known to provide an upper tool part (11 in Figure 2) with a cutting blade (34 in Figure 2), wherein the cutting blade (34) comprises an encircling cutting contour (Paragraph 0082 of US 2019/152633), and wherein a second tool part (39 in Figure 2) has an encircling cutting groove (40 in Figure 2) to receive the cutting blade (34) (Paragraph 0105), in order to allow a semi-finished film product (13) to be properly trimmed after formation (Paragraphs 0081 and 0082 of US 2019/152633).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Johansen to incorporate the teachings of Speck by providing the tool upper part (all parts of 21’ except for 138 and 78’) of Johansen with a cutting blade, wherein the cutting blade comprises an encircling cutting contour, and wherein the tool central part (78’ of Johansen) has an encircling cutting groove to receive the cutting blade, because doing so would allow the semi-finished film product to be properly trimmed after formation.
Regarding claim 52, Johansen discloses that the tool upper part (all parts of 21’ except for 138 and 78’) comprises an adapter plate (150 or 132 in Figures 12-16) secured by bolts (the threaded rods surrounded by springs 152 shown in Figures 13-15) (apparent from Figures 13-15).

Response to Arguments
Applicant's arguments with respect to the 102(a)(1) and 102(a)(2) rejections of claims 1, 2, 5-8, and 12-15 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“In direct contrast, Muller emphatically teaches the opposite, that is, an entire conveyance path that is intermittent: "it must be remembered that, in particular, the conveyor belt 10 operate intermittently, that is to say in steps." (page 4, lines 1-5) (emphasis added).
One skilled in the art of the present invention directed to a system for packaging foodstuff products clearly understands the different between the conveyance path being continuous and intermittent. 
In fact, the Examiner has presented, respectfully, a tortured and unreasonable interpretation of Muller stating the conveyance path between the intermittent steps of Muller are continuous. Again, respectfully, the Examiner cannot simply construe teachings improperly to fit the positive recitations of a claim. One skilled in the art understands that a teaching to intermittent conveyance is not a teaching to continuous conveyance. Consequently, Muller does not teach the above positively recited limitation of independent claim 1.”,

the examiner firstly notes that the features upon which applicant relies (i.e., the conveyance path itself is continuous) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As currently written, claim 1 only requires the conveyor unit to be configured as a continuously operating conveyor unit along portions of a conveyance path. Secondly, the examiner asserts that the conveyor unit 10 of Muller is configured as a continuously operating conveyor unit along portions of its conveyance path even though it operates intermittently because conveyor unit 10 continuously moves along portions of its conveyance path during its movements periods.

In response to Applicant’s argument that:
“Moreover, Johansen also teaches an entire conveyance path that is intermittent: "the turntable 10 and the conveyor band 76 or 76' remain stationary at each station during the performing of the appropriate process steps...." (col. 13, lines 55-59 of Johansen) (emphasis added).
One skilled in the art of the present invention directed to a system for packaging foodstuff products clearly understands the different between the conveyance path being continuous and stationary.
The Examiner presents, respectfully, a tortured and unreasonable interpretation of Johansen stating the conveyance path between the stationary steps of Johansen are continuous. Again, respectfully, the Examiner cannot simply construe teachings improperly to fit the positive recitations of a claim. One skilled in the art understands that a teaching to stationary conveyance is not a teaching to continuous conveyance. Consequently, Johansen does not teach the above positively recited limitation of independent claim 1.”,

the examiner asserts the conveyor unit (the “roller chains” described in Col. 10 lines 24-26) of Johansen is configured as a continuously operating conveyor unit along portions of its conveyance path even though it operates intermittently because conveyor unit continuously moves along portions of its conveyance path during its movements periods.

In response to Applicant’s argument that:
“The Examiner presents teaching of Muller to a ram and a rod that move up and down during processing of chocolate P. Again, respectfully, this is a tortuous interpretation of the teachings to allege positively recited limitation are taught. One skilled in the art the processing ram and rod that move up and down are not "floating" as recited by the claim.”,

the examiner firstly asserts that the term “float” in claim 6 is a very broad term which can be interpreted as meaning “to rest or move in a liquid, the air, etc.” (see definition 3 of https://www.dictionary.com/browse/float). Secondly, the examiner asserts that the tool lower part (90 or 102) and/or the tool upper part (86 or 120) of Muller can be interpreted as floating in vertical direction in Figure 5/6 transverse to horizontal left-to-right direction in Figure 5/6 in which the supports 12 are conveyed because the tool lower part (90 or 102) and/or the tool upper part (86 or 120) rests or moves up/down in the air relative to the horizontal left-to-right direction in Figure 5/6 in which the supports 12 are conveyed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731